Title: From George Washington to Alexander Hamilton, 16 April 1783
From: Washington, George
To: Hamilton, Alexander


                        
                            Sir
                            Head Quarters 16th April 1783
                        
                        I have received your Letter of the 9th instant in behalf of a Committee of Congress—requestg my Sentiments
                            upon the military Department of a Peace Establishment.
                        As this Discussion will involve a variety of Considerations, & those of very great Importance—The
                            Committee will indulge me in a little Time to collect & concenter my Ideas on this Subject & they may
                            depend on my communicating them in the best manner I am able—& at the earliest period in my power. I am
                        &c.
                    